DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 and 14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to show a three-piece piston oil control ring having the details, as set forth in claims that include elements such as an upper, disc-shaped scraping ring, a lower, disc-shaped stabilizing ring formed as a separate piece from the scraping ring, and a circular expander which has projections protruding in an axial direction on an inner face thereof, the circular expander being arranged in the axial direction between the upper scraping ring and the lower stabilizing ring, some of the projections bearing inwardly against a radial inner face of the scraping ring and some of the projections bearing against a radial inner face of the stabilizing ring, wherein an outermost radius of the scraping ring is greater than an outermost radius of the lower stabilizing ring (Examiner notes that the broadest reasonable interpretation of this limitation in light of the specification requires the outermost radius of the lower stabilizing ring to be sufficiently smaller than the outermost radius of the upper scraping ring such that the stabilizing ring is not be able to contact a cylinder wall that the scraping ring is able to contact, when installed. Additionally such 
Based on the prior art of record it would not have been considered obvious, at the time the invention was made, to have modified any of the cited prior art to arrive at the invention as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354.  The examiner can normally be reached on M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS L FOSTER/Primary Examiner, Art Unit 3675